DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-11 and 14 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kato et al.  (US 2018/0142800 and Kato hereinafter)
Regarding claim 1, Kato discloses [see figs. 1-11B] an apparatus, comprising: a power converter circuit [100, fig. 1] configured to generate a particular voltage level [voltage at 30, fig. 1] on a regulated power supply node [node at 30, fig. 1] using a clock signal [inherent, figs. 1-2]; and a clock generation circuit [inherent, figs. 1-2] configured to dither a frequency of the clock signal [Frequency of PWM, figs. 1-2, para. 69-71 ] among a range of frequencies [PWM frequency ranges, figs. 2-3], including transitioning from a first frequency [e.g. 1000Hz, figs. 2-3, para. 69-71] in the range to a second frequency [e.g. 800Hz, figs. 2-3, para. 69-71] in the range, wherein to transition from the first frequency to the second frequency, the clock 
Regarding claim 2, Kato discloses [see figs. 1-11B] wherein to change, during the initial and intermediate transition periods, the frequency of the clock signal between the first and second frequencies, the clock generation circuit is configured to toggle the frequency of the clock signal between the first and second frequencies a plurality of times [see figs 2-3], wherein the frequency of the clock signal remains set for a plurality of clock cycles between each toggle [see figs 2-3].
Regarding claim 3, Kato discloses wherein the first frequency is greater than the second frequency [para. 69-71].
Regarding claim 4, Kato discloses [see figs. 1-11B] wherein to dither the frequency of the clock signal among the range of frequencies the clock generation circuit is configured to transition the frequency of the clock signal from the second frequency to a third frequency in the range [figs. 1-2 and 9], that is different from the first frequency, and wherein to transition from 
Regarding claim 6, Kato discloses [see fig. 2] wherein the clock generation circuit is further configured to: generate twenty-five percent of the clock pulses at the second frequency during the initial transition period; generate fifty percent of the clock pulses at the second frequency during a first intermediate transition period; generate seventy-five percent of the clock pulses at the second frequency during a second intermediate transition period; and generate one hundred percent of the clock pulses at the second frequency during the final transition period.
Regarding claim 7, Kato in view of Hariton discloses [figs. 1-2 and 9], wherein the clock generation circuit is further configured to determine the second frequency by subtracting a predetermined frequency step from the first frequency.
Regarding claim 8, Kato discloses [see figs. 1-11B] a method, comprising: generating, by a power converter circuit [100, fig. 1], a particular voltage level [voltage at 30, fig. 1] on a regulated power supply node [node at 30, fig. 1] using a clock signal [inherent, figs. 1-2]; and dithering, by a clock generation circuit [inherent, figs. 1-2], the clock signal across a range of frequencies [PWM frequency ranges, figs. 2-3], including transitioning from a first frequency [e.g. 1000Hz, figs. 2-3, para. 69-71] in the range to a second frequency [e.g. 800Hz, figs. 2-3, para. 69-71] in the range, wherein the transitioning includes: in response to an indication to 
Regarding claim 9, Kato discloses [see figs. 1-11B] wherein the changing, during the first transition period, includes toggling the frequency of the clock signal between the first and second frequencies a plurality of times, wherein the frequency of the clock signal remains set for a plurality of clock cycles between each toggle [see figs 2-3].
Regarding claim 10, Kato discloses [see figs. 1-11B] wherein the dithering further includes a subsequent transition from the second frequency to a third frequency in the range [figs. 1-2 and 9], that is different from the first frequency, wherein the subsequent transition includes changing, during a first transition period of a different series of transition periods, the frequency of the clock signal between the second and third frequencies wherein the clock signal is at the second frequency for the first amount of time.
Regarding claim 11, Kato discloses [see figs. 1-11B] wherein the subsequent transition further includes, in response to the end of the first transition period of the different series, 
Regarding claim 14, Kato discloses [see figs. 1-11B] wherein the first frequency is less than the second frequency [para. 69-71].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. in view of Hariton et al. (US 7679464 and Hariton hereinafter).
Regarding claim 15, Kato discloses [see figs. 1-11B] an apparatus, comprising: a control circuit [10, fig. 1] configured to: dither the frequency of the output clock signal among a range of frequencies [PWM frequency ranges, figs. 2-3], including a transition from a first frequency in the range [e.g. 1000Hz, figs. 2-3, para. 69-71] to a second frequency in the range [e.g. 800Hz, figs. 2-3, para. 69-71], wherein to transition from the first frequency to the second frequency, the control circuit is configured to: during an initial transition period [first cycle of PWM pulse, fig. 
	However, Hariton discloses [see fig. 3] a frequency-locked loop circuit configured to generate an output clock signal [FM OUT] with a frequency that is based on a reference clock signal [PWM In] and a divider value [42/43/44]. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify the invention of Kato by incorporating a frequency locked loop with a divider as thought in Hariton in order to utilize well known pulse modulation circuit.
Regarding claim 16, Kato in view of Hariton discloses [figs. 1-2 and 9] wherein to alternate the divider value, the control circuit is configured to toggle the divider value between a first and second value for a plurality of times, wherein the first value causes the output clock signal to have the first frequency and the second value causes the output clock signal to have the second frequency.
Regarding claim 17, Kato in view of Hariton discloses [figs. 1-2 and 9] wherein to dither the frequency of the output clock signal, the control circuit is configured to include a subsequent 
Regarding claim 18, Kato in view of Hariton discloses [figs. 1-2 and 9] wherein to transition from the second frequency to the third frequency, the control circuit is further configured to alternate, during an intermediate transition period of the different series of transition periods, the divider value to generate the third frequency for the second percentage and to generate the second frequency for the remaining percentage of the intermediate transition period of the different series of transition periods.
Regarding claim 19, Kato in view of Hariton discloses [figs. 1-2 and 9] wherein the control circuit is further configured to determine the second frequency by adding a predetermined frequency step to the first frequency.
Regarding claim 20, Kato in view of Hariton discloses [figs. 1-2 and 9] wherein the control circuit is further configured to determine a duration for each of the series of transition periods using a particular number of cycles of the output clock signal.
Regarding claim 13, Kato discloses all the features with respect to claim 8, as outlined above. Kato does not explicitly disclose wherein further comprising generating, by the clock generation circuit, the clock signal using a reference signal and a divider value; and wherein changing the frequency of the clock signal includes modifying, by the clock generation circuit, the divider value.
.
Allowable Subject Matter
Claims 5 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive. 
Applicant argues that Kato does not disclose changing during an initial transition period of a series of transition periods, the frequency of the clock signal between the first and second frequencies such that a particular percentage of clock pulses have the second frequency; change, during one or more intermediate transition periods of the series, the frequency of the clock signal between the first and second frequencies such that a percentage of clock pulses having the second frequency increases relative to a prior transition period; change, during one or more intermediate transition periods of the series, the frequency of the clock signal between the first and second frequencies such that a percentage of clock pulses having the second frequency increases relative to a prior transition period. Examiner respectfully disagrees.
 Therefore, Kato still read on the claims and the rejection stands.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842